United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1228
                                    ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Ruben Retamoza-Sanchez, also known *
as Adolph Medina,                   *      [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                            Submitted: August 4, 1999
                                Filed: August 10, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Ruben Retamoza-Sanchez was charged with being found in the United States
without lawful permission after previously having been arrested and deported, in
violation of 8 U.S.C. § 1326(a). He pleaded guilty to that offense, reserving the right
to appeal the district court’s1 pretrial ruling excluding defense evidence. Retamoza-
Sanchez appeals, arguing that he should have been permitted to present evidence of



      1
        The HONORABLE THOMAS M. SHANAHAN, United States District Judge
for the District of Nebraska.
his wife’s petition to the Immigration and Naturalization Service (INS) for permanent
residence status for Retamoza-Sanchez, and the INS’s notice of approval of that
petition, because this is post-deportation documentary evidence of his good faith belief
that he had permission to re-enter the United States after being deported. We assume
this issue was properly preserved and reject it on the merits. Retamoza-Sanchez
admitted that he entered the United States illegally in July 1995, some two months prior
to the INS notice approving his wife’s petition. Moreover, the notice clearly stated,
“THIS FORM IS NOT A VISA, NOR MAY IT BE USED IN PLACE OF A VISA.”
Thus, the excluded evidence did not support a defense to the charge that Retamoza-
Sanchez violated § 1326(a). See United States v. Gonzalez-Chavez, 122 F.3d 15 (8th
Cir. 1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-